 1
 2
 3                                                                   FILED IN THE
                                                                 U.S. DISTRICT COURT
                                                           EASTERN DISTRICT OF WASHINGTON

 4
                                                               May 16, 2019
 5
                                                                SEAN F. MCAVOY, CLERK

 6                           UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9
10 UNITED STATES OF AMERICA,                  No. 1:16-cr-02053-SAB
11              Plaintiff,
12              v.                            ORDER DISMISSING
13 GEORGE SKYLAR CLOUD,                       INDICTMENT
14              Defendants.
15        Pursuant to the terms of Defendant’s plea agreement in No. 1:17-cr-2007-
16 SAB, the Government agreed to dismiss the indictment in the above-captioned
17 matter at sentencing. On May 1, 2019, Defendant was sentenced in Case Nos.
18 1:17-cr-2053-SAB-1 and 1:17-cr-2007-SAB.
19        Accordingly, IT IS HEREBY ORDERED:
20        1. The indictment in Case No. 1:16-cr-02053-SAB is DISMISSED.
21        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
22 this Order, provide copies to counsel and close the file.
23              DATED this 16th day of May 2019.

24
25
26
27
28                                                      Stanley A. Bastian
                                                     United States District Judge
     ORDER DISMISSING INDICTMENT ^ 1
